Citation Nr: 1243569	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability, to include generalized anxiety disorder and depression, claimed as secondary to headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a videoconference hearing before the Board in his August 2010 substantive appeal (VA Form 9).  In a subsequent April 2011 written statement (submitted on a VA Form 9), the Veteran indicated that he did not want a Board hearing.  Accordingly, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for headaches was denied in an unappealed, December 2002 rating decision.

2.  The evidence received since the December 2002 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches.

3.  An acquired psychiatric disorder was not present in service or until more than one year thereafter, is not etiologically related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for headaches. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  A psychiatric disability, to include generalized anxiety disorder and depression, was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability; and the service incurrence or aggravation of a psychosis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided adequate VCAA notice in an October 2009 letter, prior to the initial adjudication of the claims in November 2009.

Regarding VA's duty to assist, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Although the veteran has not been afforded a VA examination in response to his claim to reopen, VA has no obligation to provide such an examination in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's service connection claim, VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran has current diagnoses of generalized anxiety disorder and depression, there is no suggestion in the record, to include reports of multiple private physicians and VA treatment records, that any current acquired psychiatric disability may be related to active duty to trigger the examination requirement in McLendon.  

In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Legal Criteria

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service (or during any applicable presumptive period) is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Claim to Reopen - Headaches

In a December 2002 rating decision, the RO initially denied service connection for headaches and granted service connection for an appendectomy scar, assigning a noncompensable evaluation.  The Veteran was notified of the denial in a letter dated that same month and sent to his address of record; the letter was returned to the RO.  Thereafter, the RO submitted an Address Information Request form to the United States Postal Service (USPS) in Piney Flatts, Tennessee.  The record indicates that the USPS completed the form and returned it to the RO with the Veteran's Florida address; the rating decision was subsequently re-sent to this address in January 2003.  The Veteran did not appeal the denial or submit any additional pertinent evidence within the appeal period, and the decision became final.

The basis for the denial in December 2002 was that headaches existed prior to service, and there was no objective evidence of aggravation during service.

The evidence of record in December 2002 consisted of the following: (1) the Veteran's STRs showing complaints of pre-service headaches at the time of the entrance examination (which he believed were possibly due to needing glasses; the examiner noted frequent bouts of sinusitis) and no complaints, treatment, or diagnosis for headaches thereafter; (2) private treatment records from Dr. V. showing complaints of headaches and a diagnosis chronic headaches; and (3) the Veteran's September 2002 written statement.  In both the private treatment records and the Veteran's written statement, he contended that the headaches have been chronic in nature and began after a spinal injection prior to an appendectomy in service.

The Veteran's STRs show that he indeed underwent an appendectomy in April 1965.  However, the evidence of record at the time of the December 2002 rating decision did not include any clinical opinions linking any headache disability to the Veteran's active military service or to his in-service appendectomy.

The pertinent evidence received since December 2002 consists of: (1) VA treatment records showing a history and treatment for chronic headaches; (2) private treatment records showing treatment for chronic headaches; and (3) the Veteran's statements.  The evidence added to the record does not include any evidence, other than the Veteran's own assertions, that the claimed disability is etiologically related to the Veteran's military service and/or in-service appendectomy.

On review of the evidence above, the Board finds that the medical evidence received since December 2002 is not material to the claim to reopen service connection for a headache disability.  Nothing in the medical evidence added to the record relates to the reason the claim was originally denied; i.e., no additional evidence shows or implies that the Veteran's current headaches are attributable to an event, injury, or disease during service, were aggravated during service, or were caused or worsened by his in-service appendectomy.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service or his service-connected disability.

The Board has also considered the Veteran's lay statements that his headaches are related to his military service, but these statements are merely cumulative of his statements of record at the time of the December 2002 decision.  Moreover, these statements are in direct contrast to the statements made during his November 1963 entrance examination regarding complaints of headaches prior to service; he denied frequent or severe headaches at the time of his separation examination in December 1965.

The Board has considered the case in light of Shade, 24 Vet App 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since December 2002 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for headaches has not been received.

Service Connection - Anxiety and Depression

The Board notes at the outset of this discussion that the Veteran has continuously contended that he has anxiety and depression due to his chronic headaches, a nonservice-connected disability.  In addition, the record does not reflect, and the Veteran does not contend, that any acquired psychiatric disability is related to the Veteran's service-connected appendectomy scar.  

The Veteran's STRs are silent for any complaints, treatment, or diagnoses of any psychiatric disability.  He was found to be psychiatrically normal at both entrance and separation.

A review of the post-service medical evidence from the Veteran's private physician (Dr. V.) shows that the Veteran was diagnosed with anxiety symptoms in December 1998 by his private physician.  A June 1999 private treatment note states "anxiety/depressive disorder" and a report from the Veteran that he feels depressed because he "feels bad."  An October 1999 private treatment note shows a diagnosis of depression - needs psych.

A February 1998 report from a consultation with Dr. F notes the Veteran's anxiety in crowds.  On examination, the Veteran's mood and affect appeared normal expect for slight depression.  The impression, in relevant part, was severe chronic anxiety state and history of panic attacks.

A February 1999 new patient report from Dr. M shows that the Veteran complained of feeling depressed and anxious, and that his headaches contributed significantly to his mood swings.  He also reported that his headaches had improved somewhat since selling his business the year prior.

An April 2007 VA treatment record indicates that the Veteran had a history of generalized anxiety disorder, which he was told was possibly due to stress, and panic disorder, specific phobia.  He worried about current stresses such as his children and health.  The assessment was generalized anxiety disorder; panic disorder with agoraphobia (by history).

A September 2007 VA treatment record shows that the Veteran had a history of mild depression and anxiety disorder; again, he indicated that he was told it may be due to stress.  He denied feeling overtly depressed and discussed a current financial stressor causing him concern.

A July 2008 VA treatment record shows continued treatment with a continued diagnosis of generalized anxiety disorder.

Upon careful review of the record, the Board finds that the Veteran is not entitled to service connection on a direct or presumptive basis for a psychiatric disorder.  There is no lay or medical evidence of psychiatric complaints or treatment in service or of any psychiatric symptoms within one year of the Veteran's discharge from service.  While the record shows current diagnoses of generalized anxiety disorder and depression, the medical evidence reveals that the Veteran was not given these diagnoses until nearly 32 years following service.  As such, there is no competent evidence of record linking any acquired psychiatric disorder to the Veteran's active service.

The Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's written submissions to VA.  As discussed previously, the Veteran has contended that his psychiatric symptoms are related to his headaches.  The record also reflects, to include his own statements, that he experienced recent stress as a result of business and personal matters unrelated to his military service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Nonetheless, even affording this lay evidence full competence and credibility, such lay evidence does not support entitlement to service connection, as he relates his psychiatric symptoms to a nonservice-connected disability and present-day stressors.

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for psychiatric disability, to include generalized anxiety disorder and depression.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for headaches is denied.

Entitlement to service connection for psychiatric disability, to include generalized anxiety disorder and depression, claimed as secondary to headaches is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


